PER CURIAM.
Tyson was tried and convicted of possession and sale of heroin, and sentenced to two concurrent four-year terms in the state penitentiary. It is clear from the record that the heroin possessed was the same heroin involved in the sale charge. Both crimes were facets of the same transaction. Therefore, only one sentence should have been imposed and that for the highest offense charged. Yost v. State, Fla.App.3d, 1971, 243 So.2d 469.
We have reviewed the record on appeal and have determined that no reversible error has been made to appear.
Accordingly, we vacate the sentence on the lesser offense of possession. In all other respects the judgments and valid sentence are
Affirmed.
HOBSON, A. C. J., and BOARDMAN and GRIMES, JJ., concur.